DETAILED ACTION
This detailed action is in response to the application filed on December 10, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because in line 11, the word "ser" appears to be a typographical error and should be "set."  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 7, and 12 are objected to because of the following informalities:  
In Claim 1, the third to last line, the word "cylindrical" is misspelled;
in Claim 4, line 2, the word "contaminated" should appear before water to be consistent with Claim 1 from which the claim depends;
In Claim 7, the clause ending in the word "parallel" contains two semi-colons; 
In Claim 7, the third to last line, the word "cylindrical" is misspelled; and,
in Claim 12, line 2, the word "contaminated" should appear before water to be consistent with Claim 7 from which the claim depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 4, 5, 8-10, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "steam production meter" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the step of controlling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the step of controlling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the claimed absorption valve, flameless heat source, and low temperature water tank and the structure recited in Claim 1 from which the claim depends..
Claim 8 recites the limitation "the step of pumping" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the step or removing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the steps of coalescing and removing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step of controlling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the step of controlling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the claimed absorption valve, flameless heat source, and low temperature water tank and the structure recited in Claim 7 from which the claim depends.
Claim 16 recites a steam demister in communication with the overflow yet does not recite whether that communication is electronic, mechanical, fluidic, or some other form.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  independent Claims 1, 7, and 15 each recite three sets of three hydrocyclones in series with each set containing parallel hydrocyclones within a cylindrical vessel which distinguishes the claims over the closet prior art, the combination of Thiers, U.S. Publication No. 2014/0299462 and Fontein, et al., U.S. Patent No. 2,765,918.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779